—Judgment, Supreme Court, New York County (Renee White, J.), rendered April 6, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenges to the court’s jury instructions on the concepts of reasonable doubt and accomplice liability are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that each of these instructions, read as a whole, conveyed the proper principles of law (see, People v Fields, 87 NY2d 821). Concur— Williams, J.P., Andrias, Rosenberger and Buckley, JJ.